Opinion

PER CURIAM.
After examining the record on appeal and considering the briefs and oral arguments of the parties, we have determined that the appeal in this case should be dismissed on the ground that certification was granted improvidently.1
The appeal is dismissed.
In this opinion CALLAHAN, C. J., and BORDEN, NORCOTT and PETERS, Js., concurred.

 We granted the named defendant’s petition for certification to appeal from the judgment of the Appellate Court; Windham v. Freedom of Information Commission, 48 Conn. App. 529, 711 A.2d 741 (1998); limited to the following issue: “Did the Appellate Court properly determine that the gathering of four members of the Windham board of selectmen to discuss an upcoming meeting of that board was not a ‘meeting’ for purposes of General Statutes § 1-21 because the four members did not constitute a quorum under General Statutes § l-18a (b)?” Windham v. Freedom of Information Commission, 245 Conn. 913, 718 A.2d 18 (1998).